Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

[Letterhead of Wells Fargo Capital Finance, LLC]

November 6, 2013

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Loan Agreement unless stated otherwise.

 

We hereby notify you that an Event of Default (the “Existing Event of Default”)
has occurred under Section 8.13 of the Loan Agreement as a result of MCII’s
failure to maintain a Fixed Charge Coverage Ratio of not less than 1.10:1.0 for
the trailing 4 Fiscal Quarters ending September 30, 2013. The financial
statements recently delivered by the Borrower to Wells Fargo indicated that such
Fixed Charge Coverage Ratio was 0.28:1.0.

In connection with the Existing Event of Default, you have requested that we
provide this Agreement to you in order to, among other things, waive the
Existing Event of Default and amend the Loan Agreement, all as specifically set
out below.

 

1. Limited Waiver.

 

  (a) Wells Fargo hereby waives the Existing Event of Default.

 

  (b) Notwithstanding the foregoing, the limited waiver by Wells Fargo above:

 

  (i) shall not extend to any other Default or Event of Default by the Borrower
or any Obligor under the Financing Agreements;

 

  (ii) shall not be construed as a waiver of any other provisions of the
Financing Agreements or consent to, or waiver of, any further or future action
on the part of the Borrower or any Obligor;

 

  (iii)

is intended to be limited to the specific purpose and intent for which same has
been provided, and does not prejudice any rights or remedies that Wells Fargo



--------------------------------------------------------------------------------

  may have now or may have in the future under or in connection with the
Financing Agreements.

 

  (c) Wells Fargo reserves its rights and remedies at any time and from time to
time arising in connection with any Defaults or Events of Default now existing
or hereafter arising (other than the Existing Event of Default specifically
waived above).

 

2. Amendments to Loan Agreement

 

  (a) Section 1.6 (Applicable Rate) is hereby amended by deleting the pricing
box therein and replacing it with the following pricing box:

 

Pricing Level

  

Fixed Charge Coverage Ratio

   Prime Rate Loans     Libor Rate Loans  

I

   Less than or equal to 1.0:1.0      2.00 %      3.50 % 

II

   Greater than 1.0:1.0 but less than or equal to 2.0:1.0      1.00 %      2.75
% 

III

   Greater than 2.0:1.0      0.50 %      2.50 % 

 

  (b) Section 1.8 (Availability Reserves) is hereby amended by adding “the
Reserve Amount and” before “the Royalty Reserve” in the first sentence thereof.

 

  (c) The following new Section 1.82A (Reserve Amount) is hereby added after
Section 1.82 (Records).

“1.82A        “Reserve Amount”

“Reserve Amount” shall mean the following amounts during the following periods:

 

Period

   Amount

November 6, 2013 to November 30, 2013

   [***]

December 1, 2013 to December 31, 2013

   [***]

January 1, 2014 to January 31, 2014

   [***]

February 1, 2014 to February 28, 2014

   [***]

March 1, 2014 to March 31, 2014

   [***]

April 1, 2014 to April 30, 2014

   [***]

May 1, 2014 and thereafter

   [***]

 

- 2 -



--------------------------------------------------------------------------------

  (d) Section 1.92 (Springing Blocked Account Triggering Event) is hereby
deleted and replaced with the following:

“1.92 Intentionally Deleted.”

 

  (e) Section 2.1(a)(ii)(B)(2) is hereby deleted and replaced with the
following:

 

  “(2) $11,250,000 reducing downward on the last day of each month to the
following amounts:

 

Month

   Amount

November 2013

   [***]

December 2013

   [***]

January 2014

   [***]

February 2014

   [***]

March 2014 and thereafter

   [***]

(less, in each case, the amount, if any, determined in accordance with
Section 2.1(a)(ii)(C) and (D) below),”.

 

  (f) Section 5.3(a) and (c) (Collection of Accounts) are hereby deleted and
replaced with the following:

 

  “(a)

Borrower shall establish and maintain, at its expense, blocked accounts
(“Blocked Accounts”) where and if available with such banks as are acceptable to
Lender into which Borrower and Obligors shall, in accordance with Lender’s
instructions, promptly deposit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral. Borrower and each
Obligor shall direct Borrower’s and each Obligor’s account debtors to directly
remit all payment on Accounts to the Blocked Accounts. The banks at which the
Blocked Accounts are established shall enter into an agreement, in form and
substance satisfactory to Lender, providing that all items received or deposited
in the Blocked Accounts are the property of Lender, that the depository bank has
no lien upon, or right to setoff against, the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein
and that the depository bank will wire, or otherwise transfer, in immediately
available funds, on a daily basis, all funds received or deposited into the
Blocked Accounts to such bank account of Lender as Lender may from time to time
designate for such purpose (“Payment Account”). Borrower and each Obligor agrees
that all payments made to such Blocked Accounts or other funds received and
collected by Lender, whether

 

- 3 -



--------------------------------------------------------------------------------

  on the Accounts or as proceeds of Inventory or other Collateral or otherwise
shall be subject to the security of Lender and/or Agents.

 

  (c) Borrower and each Obligor and the shareholders, directors, employees
and/or agents of Borrower and each Obligor shall, acting as trustee for Lender,
receive, as the security of Lender and/or Agents, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or other
Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Lender, but in no event shall any of the foregoing monies,
checks, notes, drafts or any other such payment be commingled with Borrower’s or
an Obligor’s other funds. Borrower agrees to reimburse Lender on demand for any
amounts owed or paid to any bank at which a Blocked Account is established or
any other bank or person involved in the transfer of funds to or from the
Blocked Accounts arising out of Lender’s payments to, or indemnification of,
such bank or person. The obligation of Borrower to reimburse Lender for such
amounts pursuant to this Section 5.3 shall survive the termination of this
Agreement.”

 

  (g) Section 8.13 (Fixed Charge Coverage Ratio) is hereby deleted and replaced
with the following:

“8.13 Fixed Charge Coverage Ratio

MCII shall maintain a Fixed Charge Coverage Ratio of not less than 1.0:1.0 for
each Testing Period calculated at the end of each Fiscal Quarter starting with
the Fiscal Quarter ending in June, 2014.”

 

  (h) Section 8.24 (EBITDA) is hereby deleted and replaced with the following:

“8.24 EBITDA

MCII shall maintain consolidated EBITDA of not less than the amounts set forth
below calculated on a rolling 3 month basis and at the end of the months set
forth below:

 

Month

   EBITDA

October 2013

   [***]

November 2013

   [***]

December 2013

   [***]

January 2014

   [***]

February 2014

   [***]

 

- 4 -



--------------------------------------------------------------------------------

March 2014

   [***]

April 2014

   [***]

May 2014

   [***]

 

  (i) This Agreement is an amendment to the Loan Agreement. Unless the context
of this Agreement otherwise requires, the Loan Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Loan
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Loan Agreement means the Loan Agreement as amended
by this Agreement, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.

 

  (j) Nothing in this Agreement when read together with this Agreement, shall
constitute a novation, payment, re-advance or reduction or termination in
respect of any Obligations.

 

3. Representations and Warranties

In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Loan Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Loan Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement; and

 

- 5 -



--------------------------------------------------------------------------------

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement.

 

4. General

 

  (a) The Loan Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Loan Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

  (d) The Borrower agrees to pay Wells Fargo a $50,000 amendment fee earned on
the date hereof and payable as follows:

 

  (i) $25,000 on the date hereof (and Wells Fargo may charge such fee to the
Revolving Loans on the date hereof); and

 

  (ii) $25,000 on the earlier to occur of (and Wells Fargo may charge such fee
to the Revolving Loans on such date):

 

  (A) April 15, 2014; and

 

  (B) termination of the Loan Agreement.

 

  (e) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (f) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (g) This Agreement shall be governed by the laws of the State of Illinois.

 

  (h) This Agreement is a Financing Agreement.

 

- 6 -



--------------------------------------------------------------------------------

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us by no later than 5:00 p.m. (PST) on
November 15, 2013 after which time, if not accepted by all of you, this
Agreement shall be null and void.

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:  

/s/ GARY WHITAKER

Name:

Title:

 

Gary Whitaker

Authorized Signer

 

- 7 -



--------------------------------------------------------------------------------

Agreed this 6th day of November, 2013.

 

MAD CATZ, INC.       MAD CATZ INTERACTIVE, INC. Per:   

/s/ DARREN RICHARDSON

      Per:   

/s/ DARREN RICHARDSON

Name:

Title:

  

Darren Richardson

President & CEO

     

Name:

Title:

  

Darren Richardson

President & CEO

1328158 ONTARIO INC.       WINKLER ATLANTIC HOLDINGS LIMITED Per:   

/s/ DARREN RICHARDSON

      Per:   

/s/ DARREN RICHARDSON

Name:

Title:

  

Darren Richardson

Director

     

Name:

Title:

  

Darren Richardson

Director

MAD CATZ EUROPE LIMITED       MAD CATZ INTERACTIVE ASIA LIMITED Per:   

/s/ BRIAN ANDERSEN

      Per:   

/s/ DARREN RICHARDSON

Name:

Title:

  

Brian Andersen

COO

     

Name:

Title:

  

Darren Richardson

Director

FX UNLIMITED, INC.       MAD CATZ GMBH Per:   

/s/ DARREN RICHARDSON

      Per:   

/s/ MARTIN EBERLE

Name:

Title:

   Darren Richardson      

Name:

Title:

  

Martin Eberle

Geschaftsfuhrer

SAITEK, S.A.       MAD CATZ TECHNOLOGICAL DEVELOPMENT (SHENZHEN) CO., LTD. Per:
  

/s/ OLIVIER VOIRIN

      Per:   

/s/ CHEUNG HING TIM (NICHOLAS)

Name:

Title:

  

Olivier Voirin

President

     

Name:

Title:

  

Cheung Hing Tim (Nicholas)

Legal Representative

MAD CATZ CO., LTD.       Per:   

/s/ TAKETOSHI MATSUURA

        

Name:

Title:

  

Taketoshi Matsuura

Representative Director, President

        

 

- 8 -